Citation Nr: 1132633	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-19 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial disability rating for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  In that decision the RO granted service connection for hearing loss of the right ear and assigned the disability a noncompensable disability rating effective from February 4, 2006.  

In October 2006 the Veteran requested that his case be transferred to the jurisdiction of the St. Petersburg, Florida RO.  In a written statement received in July 2007 (within one year of the August 2006 rating decision), the Veteran filed a notice of disagreement as to the noncompensable disability rating assigned in the August 2006 rating decision (at the Waco, Texas RO) and continued in a January 2007 rating decision (at the St. Petersburg, Florida RO).  Thereafter the Veteran perfected his appeal as to entitlement to a compensable initial disability rating for hearing loss of the right ear. 

The Veteran requested a hearing before a Veterans Law Judge sitting at the RO; however, he failed to report for scheduled hearings in March and August 2010, and made no attempt to reschedule thereafter.  Thus, the Board finds the Veteran's request for a Board hearing to be withdrawn.  38 C.F.R. § 20.704(e) (2010).
 

FINDING OF FACT

The Veteran's hearing loss of the right ear is productive of no worse than a Level I hearing loss; and the non-service-connected left ear is assigned a Roman numeral designation of I.


CONCLUSION OF LAW

The criteria have not been met for a compensable disability rating for hearing loss of the right ear.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.385, 4.85, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In this case, the Veteran's claim for service connection for hearing loss of the right ear was granted and an initial disability rating was assigned in the August 2006 rating decision on appeal.  As the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, VA has obtained pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service medical records and reports of his post-service treatment for hearing loss.  There is no specific indication of the existence of any pertinent post-service treatment records that are not on file.  

VA afforded the Veteran a formal VA examination in March 2009 to evaluate the nature, extent and severity of this condition.  The findings from the examination report are adequate for the purposes of deciding the claim on appeal for a compensable initial disability rating for hearing loss of the right ear.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that the Veteran does not report that the condition has worsened since that time, and thus a remand is not required solely due to the passage of time since the December 2008 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused b a deficiency in the examination.  In this case the examiner at the March 2009 VA examination specifically addressed the effect of the Veteran's hearing loss of the right ear on his occupation (no significant effects) and usual daily activities (none).  Thus the Board finds that the examination was adequate.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claims

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating- "staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affect on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85(a).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  As shown in the examination findings discussed below, these conditions are not shown in the present case.  Thus these criteria need not be discussed further.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of § 3.383 of this chapter. 38 C.F.R. § 4.85(f).

38 C.F.R. § 3.383(a)(3) provides that if hearing impairment in the service-connected ear is compensable to a degree of 10 percent and the hearing impairment in the other ear is considered a disability under § 3.385, then the hearing impairment in the non service-connected ear will be considered in evaluating the service-connected disability.  Under 38 C.F.R. § 3.385, impaired hearing is considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Service treatment records include a January 2005 audiogram, in which audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
10
15
20
5
LEFT
25
20
30
25

The results of that examination revealed an average puretone threshold hearing level of 13 dB for the right ear, and 24 dB for the left ear.  Speech recognition scores are not recorded in the audiogram.   

During a March 2009 VA audiology examination, the Veteran reported that since 2004 he had trouble hearing from his right ear, and uses the telephone on his left ear because he cannot hear as well with his right ear on the telephone.  He also complained of having tinnitus on the right side, which was not constant but was intermittent.  During that examination, an audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ


1000
2000
3000
4000
RIGHT
25
25
30
45
LEFT
10
10
15
15

The results of that examination revealed an average puretone threshold hearing level of 31 dB for the right ear, and 13 dB for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent on the right and 96 percent on the left.  

The report contains diagnoses of: clinically normal left ear hearing; and mild to moderate conductive hearing loss of the right ear.  The examiner opined that there were no significant effects on the Veteran's occupation, and no effects on his usual daily activities.

Application of the March 2009 VA audiology examination scores (average puretone threshold level of 31 dB and speech recognition score of 96 percent) to Table VI results in a Roman Numeral designation of I for the service-connected right ear.  This, combined with the designation of I for the Veteran's nonservice-connected left ear, when applied to Table VII, results in a noncompensable (zero percent) evaluation for hearing impairment for the service-connected right ear under Diagnostic Code 6100.

The Board has considered whether pursuant to 38 C.F.R. § 3.383, hearing impairment in the non-service-connected left ear should be considered in evaluating the service-connected right ear hearing loss.  However, the regulatory criteria is not met so as to warrant consideration of the non-service-connected left ear in evaluating the service-connected right ear hearing loss.  This is because the hearing impairment in the non-service-connected left ear does not meet the criteria to be considered a disability under 38 C.F.R. § 3.385.

Therefore, pursuant to 38 C.F.R. § 3.383 (a)(3), hearing impairment in the non service-connected left ear cannot be considered in evaluating the service-connected right ear hearing loss.  As the condition is not met, the hearing impairment in the non-service-connected left ear is considered Level I pursuant to 38 C.F.R. § 4.85. 38 C.F.R. § 3.383, 4.85.

The Board is unable to draw conclusions from audiological findings of the January 2005 audiogram during service because speech recognition scores are not shown.  Nevertheless, review of the pure tone threshold levels at that time indicate that the Veteran's right ear hearing loss symptoms were even less severe (lower) then than at the time of the March 2009 VA audiology examination.  

Thus, under the circumstances described above, a compensable initial disability rating for right ear hearing loss is not warranted in this case.  Based on the foregoing, the Board finds that an evaluation in excess of zero percent is not warranted for the service-connected hearing loss of the right ear.  There is no medical evidence showing that the Veteran meets the diagnostic criteria for a disability rating in excess of zero percent to warrant a compensable rating.  

To the extent the Veteran argues that his right ear hearing loss disability is more severely disabling than reflected in the zero percent evaluation, his lay assertions of the severity of his hearing loss are insufficient to establish entitlement to a higher evaluation for hearing loss.  This is because "disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In the present case, the "mechanical application" of the applicable diagnostic criteria to the evidence at hand clearly does not warrant an evaluation in excess of zero percent.  As such, the preponderance of the evidence is against entitlement to a compensable disability rating for hearing loss of the right ear.  

Finally, as discussed above, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused b a deficiency in the examination.  The Board notes that the effect of the Veteran's right ear hearing loss on the Veteran's occupational functioning and daily activities was specifically addressed by the examiner in the March 2009 VA examination.  Thus the Board finds that the examination in adequate.

Based on the evidence of record, the Board finds that the Veteran's hearing loss of the right ear does not warrant a disability rating in excess of the existing zero percent for any part of the period of the appeal.  Hart, supra.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected hearing loss of the right ear is productive of decreased hearing acuity, which is contemplated in the rating criteria.  The Veteran does not meet the criteria for a compensable rating for hearing loss of the right ear and there are no aspects of this disability not contemplated by the schedular criteria.  The rating criteria are thus adequate to evaluate the Veteran's disability and therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

Finally, where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not alleged that he was unemployable during the course of the appeal.  During the March 2009 VA examination, he only reported that he had to listen to phone calls using his right ear, and the examiner opined that there were no significant effects on the Veteran's occupation and no effects on his usual daily activities.  Moreover, there is no evidence of unemployability.  Accordingly, TDIU is not raised by the record.


ORDER

A compensable disability rating for hearing loss of the right ear is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


